Exhibit 10.3

UNIVERSAL HEALTH SERVICES, INC.

TERMINATION, ASSIGNMENT AND RELEASE AGREEMENT

WHEREAS, Universal Health Services, Inc., a Delaware corporation (the
“Company”), and Anthony Pantaleoni (the “Trustee”) as Trustee of the Alan B.
Miller 1998 Dual Life Insurance Trust (the “Trust”) irrevocably designated by
the insured executive Alan B. Miller (the “Executive”) have entered into that
certain Split Dollar Life Insurance Agreement (the “Split Dollar Agreement”) and
Split Dollar Collateral Assignment (the “Collateral Assignment”) each effective
as of October 8, 1998 and attached hereto as Exhibit A which together establish
a “split-dollar” life insurance arrangement between the Company and the Trust;

WHEREAS, Article V of the Split Dollar Agreement provides that such Agreement
shall terminate upon delivery by the Trustee to the Company of written notice of
termination;

WHEREAS, Article VI of the Split Dollar Agreement provides that in the event of
termination of the Agreement under Article V, that Trustee shall have ninety
days to pay the Company an amount equal to the Company’s investment in the
applicable insurance policies or to surrender the policies to or for the benefit
of the Company in satisfaction of the obligations to the Company; and

WHEREAS, the Company and the Trustee with approval of the insured Executive now
desire to terminate the Split Dollar Arrangement and the Collateral Assignment
and to have the Trustee assign all right title and interest in the insurance
policies covered by the Split Dollar Agreement and Collateral Assignment to the
Company in full satisfaction of any obligation to the Company and release by the
Company of all claims for repayment of the Company’s investment in the policies;

NOW, THEREFORE, the Company, the Trustee and the Executive hereby agree as
follows, all to be effective as of December 9, 2010:

1. The Split Dollar Agreement is hereby terminated;

2. The Trustee, with approval of the Executive, hereby transfers all right,
title and interest in the insurance policies subject to the Split Dollar
Agreement and Collateral Assignment to the Company and releases the Company from
any and all further obligations to the Trust and/or the Executive or his
beneficiaries under the Split Dollar Agreement; and

3. The Company hereby accepts the transfer of the policies to it in full
satisfaction of its rights under the Split Dollar Agreement and the Collateral
Assignment and hereby releases the Trust and the Executive from any further
obligations thereunder and hereby releases and terminates the Collateral
Assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination,
Assignment and Release Agreement, to be effective as of December 9, 2010.

 

COMPANY: Universal Health Services, Inc. By: /s/ Steve Filton Title: Sr. Vice
President and Chief Financial Officer TRUST: /s/ Anthony Pantaleoni Trustee for
the Alan B. Miller 1998 Dual Life Insurance Trust EXECUTIVE: /s/ Alan B. Miller

 

2